     Case 2:20-cv-02146-RFB-VCF Document 14 Filed 12/17/20 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY,
     FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.,
12   and FIDELITY NATIONAL TITLE GROUP, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:20-CV-02146-RFB-VCF
19     COMPANY,
                                                        STIPULATION AND ORDER
20                           Plaintiff,                 EXTENDING TIME TO RESPOND TO
                                                        COMPLAINT (ECF No. 1)
21                    vs.
                                                        (FIRST REQUEST)
22     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,
23
                             Defendants.
24

25
            COMES NOW defendants Fidelity National Title Insurance Company (“FNTIC”),
26
     Fidelity National Title Agency of Nevada, Inc. (“Fidelity Agency”), and Fidelity National Title
27
     Group, Inc. (“FNTG,” collectively “Defendants”) and plaintiff Deutsche Bank National Trust
28

                                             1
               STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-02146-RFB-VCF Document 14 Filed 12/17/20 Page 2 of 3



1    Company (“Deutsche Bank”), by and through their respective attorneys of record, which hereby
2    agree and stipulate as follows:
3            1.      On November 20, 2020, Deutsche Bank filed its complaint in the Eighth Judicial
4    District Court for the State of Nevada;
5            2.      On November 22, 2020, FNTIC removed the instant case to the United States
6    District Court for the State of Nevada (ECF No. 1);
7            3.      On December 3, 2020, Deutsche Bank served its complaint on Fidelity Agency;
8            4.      Fidelity Agency’s response to the complaint is currently due on December 24,
9    2020;
10           5.      On December 7, 2020, Deutsche Bank served its complaint on FNTIC;
11           6.      FNTIC’s response to the complaint is currently due on December 28, 2020;
12           7.      On December 14, 2020, Deutsche Bank served its complaint on FNTG;
13           8.      FNTG’s response to the complaint is currently due on January 4, 2021;
14           9.      Defendants request an extension until Monday, February 1, 2021 to respond to
15   Deutsche Bank’s complaint to afford Defendants’ counsel additional time to review and respond
16   to Deutsche Bank’s complaint.
17           10.     Counsel for Deutsche Bank does not oppose the requested extension;
18           11.     This is the first request for an extension made by Defendants, which is made in
19   good faith and not for the purposes of delay.
20           12.     This stipulation is entered into without waiving any of Defendants’ objections
21   under Fed. R. Civ. P. 12.
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                2
                  STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02146-RFB-VCF Document 14 Filed 12/17/20 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint is hereby extended through and including February 1, 2021.
3    Dated: December 16, 2020                    SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE INSURANCE
7                                                      COMPANY, FIDELITY NATIONAL TITLE
                                                       GROUP, INC. and FIDELITY NATIONAL
8                                                      TITLE AGENCY OF NEVADA, INC.
9    Dated: December 16, 2020                    WRIGHT FINLAY & ZAK, LLP
10

11                                               By:    /s/-Lindsay D. Robbins
                                                       LINDSAY D. ROBBINS
12
                                                       Attorneys for Plaintiff
                                                       DEUTSCHE BANK NATIONAL TRUST
13
                                                       COMPANY
14
     IT IS SO ORDERED.
15
            Dated this 17th day of December, 2020.
16
                                                 __________________________________________
17                                                   CAM FERENBACH
                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
